In a proceeding to determine the validity of a claim against a decedent’s estate, the petitioner appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated November 27, 1995, as denied those branches of his motion which were for reargument of the portions of an order of the same court denying his motion for summary judgment regarding all theories of recovery except the one sounding in quantum meruit and granting the portion of the respondent’s cross motion for summary judgment which was to dismiss the claim insofar as based on those theories, and cross appeal by Barbara Nunberg and Geoffrey Nunberg from so much of the same order as, upon granting reargument of that branch of the motion and cross motion which were for summary judgment on the theory of recovery sounding in quantum meruit, set that theory down for a trial.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order is affirmed insofar as cross-appealed from, without costs or disbursements, for reasons stated by Surrogate Emanuelli in his decision and order dated November 27, 1995. Miller J. P., Altman, Hart and McGinity, JJ., concur.